Citation Nr: 1602843	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the reduction in the evaluation assigned to dysthymic disorder from 100 percent to 50 percent, effective September 1, 2012.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1993 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Waco, Texas RO has retained jurisdiction.

In an October 2015 letter, the Veteran withdrew his request for a video conference hearing.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  In a June 2003 rating decision, a 100 percent disability rating was assigned for dysthymic disorder, effective January 26, 2003.

2.  Following a VA examination in August 2005, the RO proposed to reduce the rating for dysthymic disorder to 50 percent; the RO effectuated its proposal in a June 2012 rating decision.

3.  The June 2012 rating decision and October 2013 statement of the case were made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

Restoration of a 100 percent disability rating for the Veteran's service-connected dysthymic disorder is warranted.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.105, 4.13, 4.71a, Diagnostic Code (DC) 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that reduction of the 100 percent disability rating for dysthymic disorder to 50 percent was improper, and that the 100 percent disability rating should be restored.

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014 & Supp. 2015).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  These provisions prohibit a reduction on the basis of a single examination unless all of the evidence of record warrants a conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(b); see Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2015).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  . Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Schafrath, 1 Vet. App. at 595.

A June 2003 rating decision assigned a 100 percent evaluation for his service-connected dysthymic disorder, effective January 26, 2003.  Following an August 2005 VA examination, the RO proposed to reduce the evaluation of dysthymic disorder to 50 percent.  A June 2012 rating decision decreased the evaluation of dysthymic disorder to 50 percent, effective September 1, 2012.  Thus, the 100 percent disability rating was in effect for five years or more, and the provisions of 38 C.F.R. § 3.344 apply.

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

In the September 2005 RO decision wherein the reduction was proposed, the RO noted review of the August 2005 VA examination report.  The RO stated that the August 2005 VA examiner found no evidence of dysthymia or depression in the Veteran's presentation on examination.  The VA examiner found that the Veteran had not worked consistently largely due to his polysubstance dependence and abuse and starting various treatment programs.  The RO thus determined that the Veteran's symptoms had improved and warranted a 50 percent rating.

In the June 2012 RO decision, the RO noted that the August 2005 VA examination report findings were consistent with a 50 percent rating, due to the Veteran's Global Assessment of Functioning (GAF) score of 55, and chronic sleep impairment.  The RO also noted review of VA hospital admission reports from March 2006 to June 2011, which showed no current findings concerning dysthymic disorder, but showed that the Veteran had prior hospital admissions regarding his polysubstance abuse.

The RO did not make a determination of sustained improvement, nor did the RO make a specific determination as to whether the examination supporting the reduction was full and complete.  Further, the RO did not make a finding that it was reasonably certain that the sustained improvement of the Veteran's condition would be maintained under the ordinary conditions of life.  There is also no evidence that any improvement occurred while the Veteran was working or seeking work.  The September 2005 and June 2012 rating decisions, as well as the October 2013 statement of the case, reflected no consideration of 38 C.F.R. § 3.344 whatsoever.

Therefore, the June 2012 rating decision that reduced the rating for the Veteran's dysthymic disorder to 50 percent, effective September 1, 2012, is void ab initio because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  As the June 2012 reduction of the disability rating is void ab initio, no further discussion is warranted as to whether the reduction was proper based on the evidence of record.


ORDER

The reduction of the rating of the Veteran's dysthymic disorder, from 100 percent disabling to 50 percent disabling effective September 1, 2012, was not proper; the 100 percent evaluation is restored, effective September 1, 2012.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


